Citation Nr: 0529963	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision.  The veteran filed his 
notice of disagreement in May 2002, the RO issued a statement 
of the case in November 2002, and the veteran perfected his 
appeal in January 2003.  The veteran also testified before 
the undersigned at an October 2003 videoconference hearing.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current hepatitis C is linked to active duty.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

At his Board hearing before the Board in October 2003, the 
veteran has asserted that his hepatitis C initially 
manifested itself in service as occasional chills, fever with 
headaches, and myalgia that required hospitalization for 
treatment in September and October 1969, and which was 
diagnosed at discharge as a fever of undetermined origin, 
resolved.  The veteran also indicated that he had come in 
contact with the blood of other serviceman during combat in 
Vietnam.  He said that he was hospitalized for potential 
malaria, and was told that he could never give blood.  He 
denied drinking or using drugs while in Vietnam.

The veteran's service medical records reflect no treatment of 
hepatitis C.  A hospitalization report dated in September 
1969 reflects that the veteran was admitted to the hospital 
after noticing the presence of occasional chills, fever with 
headache, and myalgia.  The report indicated that there were 
no other GU, GI, or CNS symptoms, and the fever did not recur 
in any known pattern.  At time of admission, the veteran had 
a 100 degree fever and his spleen was tender to palpation.  
Malarial smears were entirely negative throughout the 
veteran's entire hospitalization, his uranalysis within 
normal limits, the veteran's venereal disease reaction 
laboratory was non-reactive, and no cause was determined for 
his fever.  The fever resolved and the veteran was returned 
to full duty.  The Board notes that the service medical 
records do not reference any blood transfusions, needle 
sticks, jaundice, or urinary abnormalities, etc.  

There is no question that the veteran currently has hepatitis 
C.  Numerous VA outpatient and examination reports confirm 
this diagnosis.  The earliest reference to this condition, 
however, is found on a VA outpatient record dated in March 
1999 (over 28 years after separation).  In fact, at his 
October 2003 Board hearing, the veteran confirmed that no one 
ever actually told him he had hepatitis C until a couple 
years before.  

No medical opinion has related the veteran's current 
hepatitis C to service.  In June 2005, a VA examiner reviewed 
the claims file and examined the veteran.  In his report, the 
VA examiner specifically opined that it was unlikely that the 
veteran experienced acute hepatitis C infection while serving 
in the military.  The examiner further stated that 

[m]ost patients with acute hepatitis C 
infection are asymptomatic and in those 
that are symptomatic, the condition is 
usually mild.  If the veteran had 
experienced acute hepatitis C involving 
fever, chills, and myalgias requiring 
hospitalization, it is likely that he 
would have had jaundice which occurs in 
20-30% of acute hepatitis C infections.  
The veteran denied ever having had 
jaundice.  Also, his urinalysis was 
normal while he was being evaluated for 
the fever of unknown origin; and if he 
had been experiencing acute hepatitis C 
involving fever and chills, he would 
likely have had evidence of bilirubin in 
his urine.  Also, it is unlikely that he 
would have had relapsing episodes of 
fever, chills, and myalgias over a 
several year period as a result of 
hepatitis C infection.  

While the veteran himself has suggested that his hepatitis C 
was first manifested in service, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
While the veteran's testimony regarding his experiences in 
Vietnam is credible, he is not medically qualified to provide 
an opinion linking his currently diagnosed hepatitis C to his 
time in service.

Given that there is no medical opinion of record which 
indicates that the veteran's hepatitis C was contracted in 
service, and the fact that hepatitis C was not diagnosed for 
more than 28 years after the veteran was discharged from 
service, the preponderance of evidence is against the 
veteran's claim, and it must therefore be denied.

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, and provides an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the RO provided the veteran VCAA notice in a 
June 2004 letter, which clearly advised the veteran of the 
first, second, third, and fourth elements required by 
Pelegrini II.  Although VCAA notice was obviously provided 
after the initial adjudication, this is harmless error and 
the veteran is not prejudiced thereby.  VCAA notice was sent 
in June 2004 and the RO readjudicated the veteran's claim in 
a July 2005 supplemental statement of the case (which also 
contained the complete text of 38 C.F.R. § 3.159).  Moreover, 
he has been provided every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.  

VA has also fulfilled the duty to assist: numerous service, 
VA, and private medical records are in the file and the 
veteran underwent VA examinations in January 2001 and June 
2005 (the reports of which have also been associated with the 
claims folder).  The veteran testified before the undersigned 
at an October 2003 videoconference hearing and the transcript 
of this hearing has been associated with the claims folder.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  


ORDER

Service connection for hepatitis C is denied.


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


